582 N.W.2d 866 (1998)
229 Mich. App. 580
Wayne A. HALL, Plaintiff-Appellee,
v.
GENERAL MOTORS CORPORATION, Defendant-Appellant.
Docket No. 196929.
Court of Appeals of Michigan.
Submitted October 14, 1997, at Detroit.
Decided May 12, 1998, at 9:00 a.m.
Released for Publication August 19, 1998.
*867 Grenn & Grenn, P.C. by Frederick M. Grenn and Margaret P. Andrews, Dearborn, for plaintiff-appellee.
Bowman and Brooke by Peter H. Webster, Detroit, for defendant-appellant.
Before SAAD, P.J., and O'CONNELL and M.J. MATUZAK,[*] JJ.
SAAD, Presiding Judge.

I

NATURE OF THE CASE
Plaintiff's personal injury, products liability claim against General Motors Corporation raises a choice-of-law question of first impression under Michigan law: is plaintiff's residency at the time of injury or at the time of filing suit controlling? Because plaintiff resided in North Carolina when injured, and in Michigan when he brought suit, we must decide which residency controls. This determination will dictate the outcome of plaintiff's claim because, other than the residency of plaintiff, all significant factors here point to the application of North Carolina law. Plaintiff lived and worked in North Carolina when he was injured by a vehicle owned, registered, licensed, and insured in North Carolina, and he subsequently received medical treatment in North Carolina. The only connection this incident has to Michigan is plaintiff's postinjury move to Michigan.[1]
If North Carolina law applies, its six-year statute of repose would bar plaintiff's claim.[2] Because the vehicle was sold in 1975 and the injuries occurred in 1994 (well beyond the six-year statute of repose), plaintiff's claim would be barred under North Carolina law. On the other hand, plaintiff's claim could be pursued under Michigan law, which has no statute of repose and whose three-year statute of limitations[3] would not bar plaintiff's 1996 suit arising out of a 1994 injury.
For the reasons discussed below, we hold that plaintiff's residency at the time of injury is controlling under Michigan's choice-of-law jurisprudence. Accordingly, North Carolina's statute of repose bars plaintiff's claim. We therefore reverse the circuit court's denial of GM's motion to dismiss, and remand for dismissal consistent with this opinion.

II

BACKGROUND
In 1994, while a resident of North Carolina, plaintiff worked as a mechanic for Bunn's Mobile Truck Repairs. In his capacity as a mechanic, plaintiff injured himself as he worked on a 1975 Chevrolet Camaro manufactured by GM. Plaintiff asserts that defective design of the relevant part of the vehicle caused his injury; therefore, plaintiff's claims are predicated on products liability theories.
At the time of the accident, the vintage vehicle was registered, licensed and insured in North Carolina and of course, owned by a North Carolina resident. The vehicle was manufactured at the GM/Norwood, Ohio plant. GM's world headquarters are in Detroit, but GM does business in all fifty states.[4] GM has facilities in North Carolina and does substantial business there, including purchasing materials and parts to be incorporated into its automobiles.
*868 After plaintiff's injury, but before suit was filed, plaintiff moved from North Carolina to Michigan. Following his move to Michigan, plaintiff continued to receive medical treatment in North Carolina.
After plaintiff filed suit in Michigan, GM filed its motion to dismiss, contending that, pursuant to Michigan choice-of-law analysis, North Carolina law applied and that North Carolina's statute of repose barred plaintiff's suit. In response, plaintiff asserted that the law of the forum state (Michigan) should apply because plaintiff's Michigan residency when the complaint was filed should be determinative, and therefore both plaintiff and GM were Michigan residents.
In denying GM's motion to dismiss, the trial court concluded that residency is typically determined as of the date the complaint is filed. Therefore, for purposes of its choice-of-law analysis, the trial court incorrectly treated plaintiff as a Michigan resident. The court also erroneously ruled that, if residency were determined as of the date of injury, Michigan law would apply because this would be GM's expectation, given that the vehicle was designed in Michigan. Finally, the court found that North Carolina's statute of repose should not be applied through Michigan's borrowing statute[5] because that statute permits Michigan to borrow another state's statute of limitations, not a statute of repose.[6]

III

ANALYSIS
In tort cases, Michigan courts use a choice-of-law analysis called "interest analysis" to determine which state's law governs a suit where more than one state's law may be implicated. See Sutherland v. Kennington Truck Service, Ltd., 454 Mich. 274, 278-286, 562 N.W.2d 466 (1997). Although this balancing approach most frequently favors using the forum's (Michigan's) law, Michigan courts nonetheless use another state's law where the other state has a significant interest and Michigan has only a minimal interest in the matter:
[W]e will apply Michigan law unless a "rational reason" to do otherwise exists. In determining whether a rational reason to displace Michigan law exists, we undertake a two-step analysis. First, we must determine if any foreign state has an interest in having its law applied. If no state has such an interest, the presumption that Michigan law will apply cannot be overcome. If a foreign state does have an interest in having its law applied, we must then determine if Michigan's interests mandate that Michigan law be applied, despite the foreign interests. [Id., at 286, 562 N.W.2d 466.]
Here, we conclude that Michigan's interest is minimal and that North Carolina has a significant interest in having its law applied.
As noted above, plaintiff lived in North Carolina, worked for a North Carolina employer, and was injured in North Carolina by a vehicle owned, registered, licensed, and insured in North Carolina, and plaintiff subsequently received medical treatment at Duke Medical Center in North Carolina. North Carolina, therefore, obviously has a substantial interest in applying its law to this dispute.
Michigan case law reveals additional reasons why North Carolina has a substantial interest in applying its law to this dispute. In Farrell v. Ford Motor Co., 199 Mich.App. 81, 501 N.W.2d 567 (1993), the plaintiff's decedent (a North Carolina resident) was killed in an automobile accident that occurred in North Carolina, allegedly as a result of a defective transmission. In Farrell, defendant Ford made the identical argument advanced by GM herethat North Carolina's six-year statute of repose barred the plaintiff's claim. Applying Michigan's choice-of-law rules, the Farrell panel held that North Carolina law applied to bar the claim. The Farrell Court's conclusion and reasoning is significant and pertinent to our inquiry:
Plaintiff contends that because the policy behind the statute of repose is to protect manufacturers from "open-ended" liability *869 stemming from the manufacture or design of their products, the only reasonable interest North Carolina can assert is the protection of those who conduct manufacturing and design activities within its borders. According to plaintiff, Ford has no such facilities in North Carolina and thus North Carolina has no interest in applying its law for the protection of Ford....
After thorough review, we are satisfied that North Carolina has an obvious and substantial interest in shielding Ford from open-ended products liability claims. Ford unquestionably generates substantial commerce within the State of North Carolina.... It is obviously in North Carolina's economic interest to encourage manufacturers, such as Ford, to do business in North Carolina. The sales taxes collected, salaries paid, and materials purchased all contribute to North Carolina's economy. The presence of a Ford manufacturing plant within the borders of North Carolina is not dispositive with regard to the economic interests at issue. [Id. at 92-93, 501 N.W.2d 567.]
Here, North Carolina has the identical interest in shielding GM from "open ended products liability claims" that it did in shielding Ford from such claims in Farrell: it is in North Carolina's economic interest to encourage GM to do business in its state. As in Farrell, we conclude that North Carolina has a substantial interest in having its law applied to this dispute.
On the other hand, the state of Michigan has a minimal interest in having its law applied to this dispute. We again look to Farrell, where our Court stated:
Michigan has little or no interest in this North Carolina accident involving a North Carolina resident. Michigan has no interest in affording greater rights of tort recovery to a North Carolina resident than those afforded by North Carolina. Michigan is merely the forum state and situs of defendant's headquarters. Such minimal interests are insufficient to justify the result-oriented forum shopping that has been attempted. [Id. at 94, 501 N.W.2d 567 (emphasis added; citation omitted).]
Similarly, here, the accident occurred in North Carolina, injuring plaintiff, who, at the time of injury, was a North Carolina resident working on a vehicle registered in North Carolina.
However, plaintiff attempts to distinguish Farrell (where the plaintiff was a North Carolina resident both at the time of injury and at the time of filing suit) by arguing that plaintiff here is a Michigan resident (i.e., that although he was a North Carolina resident at the time of injury, he moved to Michigan before filing suit). He contends that, if plaintiff is considered a Michigan resident, this fact is sufficient to "tip the scales" toward application of Michigan law. As noted above, the effect of a plaintiff's postinjury change of residency on the choice-of-law analysis is an issue of first impression in Michigan.
The only Michigan case that appears to address this specific issue does not squarely hold that residency at the time of injury is determinative. In Hampshire v. Ford Motor Co., 155 Mich.App. 143, 399 N.W.2d 36 (1986), the plaintiff filed suit in Michigan after being hit by a stolen vehicle in California. The plaintiff alleged that the antitheft device that Ford used caused Ford vehicles to be more susceptible to theft than other makes. In determining which state's law to apply, our Court noted, "[b]oth plaintiff and the driver of the vehicle were residents of the state of California when the accident occurred." Id. at 145, 399 N.W.2d 36 (emphasis added). Later in the decision, the Court stated:
Michigan has no significant interest in this litigation. The plaintiff was a resident living in California at the time of the accident and has never resided in Michigan. The accident occurred in California and the Ford vehicle involved was registered and licensed in California. The connections to Michigan are limited to the fact that Ford's headquarters are located in Michigan and the action was filed in this state. We note that plaintiff is apparently now a resident of Massachusetts. [Id. at 147, 399 N.W.2d 36 (emphasis added).]
Our Court applied California law and affirmed the trial court's grant of summary disposition. Though this case suggests that residency at the time of the injury is dispositive, *870 it falls short of reaching this express holding. We therefore look to decisions from other states that have addressed this precise conflict-of-laws issue.
In Reich v. Purcell, 67 Cal. 2d 551, 63 Cal. Rptr. 31, 432 P.2d 727 (1967), the Supreme Court of California was asked to apply California law where a family was involved in an automobile accident in Missouri while on their way from their home in Ohio to consider relocating to California. (The two members of the family who survived and maintained the wrongful death suit did later move to California and filed suit there.) In its choice-of-law analysis, the court declined to consider the survivors as California residents, stating:
Although plaintiffs now reside in California, their residence and domicile at the time of the accident are the relevant residence and domicile.... [I]f the choice of law were made to turn on events happening after the accident, forum shopping would be encouraged. [Id. at 555, 63 Cal. Rptr. 31, 432 P.2d 727 (emphasis added).]
See also Perloff v. Symmes Hosp., 487 F. Supp. 426 (D.Mass., 1980) (Massachusetts federal court applied Massachusetts law, despite fact that the plaintiffs moved to California before filing suit); Summers v. Interstate Tractor & Equipment Co., 466 F.2d 42, 48, n. 3 (C.A.9, 1972) (Oregon forum; the plaintiffs' subsequent relocation to be near relatives not to be considered in choice-of-law analysis); Seattle-First Nat'l Bank v. Schriber, 51 Or.App. 441, 449, 625 P.2d 1370 (1981).
In Ferren v. General Motors Corp., 137 N.H. 423, 628 A.2d 265 (1993), the Supreme Court of New Hampshire reached a similar result. There, the plaintiff lived and worked in Kansas from 1961 until 1974. He then moved to New Hampshire, where, fifteen years later, he was diagnosed with an illness allegedly related to his exposure to lead dust at the defendant's plant in Kansas. Kansas had a ten-year statute of repose that would have barred the plaintiff's claim; New Hampshire did not. The Ferren court articulated the parties' positions as follows:
The Ferrens ... maintain that because they have resided in New Hampshire since 1974 and because Mr. Ferren discovered his illness while living in this State, these are "substantial connections" to the facts and issues of this case to render New Hampshire law applicable. In addition, the Ferrens argue that as a matter of policy, "[s]ince Kansas would not provide any type of remedy to the plaintiffs, [the New Hampshire court] should apply its own law in protecting citizens such as Dennis Ferren from the harsh results of Kansas law."
GMC contends that the case is governed by the Kansas workers' compensation statute because Mr. Ferren was an employee of GMC when he was exposed to lead-containing products while residing in Kansas and working in a Kansas battery-making plant pursuant to a contract of employment that arose entirely in Kansas. The fact that the plaintiffs moved to New Hampshire after the events giving rise to the lawsuit is, GMC argues, insufficient to apply New Hampshire law. [Id. at 425, 628 A.2d 265.]
The Ferren court concluded that the employment relationship arose entirely within the state of Kansas and that the fact that the Ferrens resided in New Hampshire at the time of suit, standing alone, was insufficient to warrant application of New Hampshire law. Id. at 426-427, 628 A.2d 265. See also Gutierrez v. Swaim, Inc., 1994 U.S. Dist LEXIS 1813, *3, 1994 WL 62843 (S.D.N.Y., 1994); O'Brien v. Grumman Corp., 475 F. Supp. 284, 294 (S.D.N.Y., 1979); Wheeler v. Standard Tool & Mfg. Co., 359 F. Supp. 298, 301 (S.D.N.Y., 1973). Cf. Miller v. Miller, 22 N.Y.2d 12, 21-22, 290 N.Y.S.2d 734, 237 N.E.2d 877 (1968) (postaccident move of the defendant from Maine to New York was considered in determining whether to apply the Maine statutory limitation on wrongful death action brought by New York plaintiff).
The rationale that permeates these decisions is a judicial objective of preventing plaintiffs from forum shopping by postinjury moves. While the record here does not reveal whether plaintiff's motive involved forum shopping, we nonetheless conclude that forum shopping would be encouraged if we adopt the position urged by plaintiff. We see a grave danger in reaching a decision that would permit postinjury events, exclusively within the control of one party, to determine which state's law will apply. This danger is *871 particularly problematic where, as here, a plaintiff's claim would be totally barred in the state of injury and could only be restored by a move to a state with laws more favorable to the claim.
For all these reasons, we hold that, for Michigan choice-of-law analysis, a plaintiff's residency is determined as of the date of the injury, not as of the date of the filing of a lawsuit. In other words, where as here, a plaintiff is not a resident of Michigan at the time an injury occurs, but becomes a Michigan resident before filing a lawsuit in Michigan, the plaintiff's residency at the time of injury controls. Having reached this conclusion, we find that plaintiff here was not a Michigan resident for purposes of choice-of-law analysis. We therefore find the analysis in Farrell to be determinative and conclusive:
Michigan has little or no interest in this North Carolina accident involving a North Carolina resident. Michigan has no interest in affording greater rights of tort recovery to a North Carolina resident than those afforded by North Carolina. Michigan is merely the forum state and situs of defendant's headquarters. Such minimal interests are insufficient to justify the result-oriented forum shopping that has been attempted. Farrell, 199 Mich.App. at 94, 501 N.W.2d 567.
In light of our conclusion that North Carolina law controls this dispute, we need not address defendant's argument regarding the effect of Michigan's borrowing statute, M.C.L. § 600.5861; M.S.A. § 27A.5861.[7] See Farrell, supra at 94, 501 N.W.2d 567. Michigan's borrowing statute basically provides that whichever statute of limitations time-bars a plaintiff's claim (i.e., the statute of the state where an injury occurs, or Michigan's statute) should apply.[8] However, without addressing the parties' arguments concerning whether Michigan's borrowing statute applies to statutes of repose, we note that the existence of this borrowing statute evidences, at a minimum, legislative intent to discourage suits in Michigan that would be time-barred in other states. Our ruling today is certainly reflective of the legislative scheme designed to prevent forum shopping in order to resurrect claims time-barred in other jurisdictions.

IV

CONCLUSION
We conclude that North Carolina's law applies to this matter, and on the basis of our reading of its statute of repose, N.C. Gen. Stat. § 1-50(6), that plaintiff's claim is time-barred. The circuit court's denial of defendant's motion to dismiss was erroneous and is hereby reversed and this matter is remanded for entry of dismissal. We do not retain jurisdiction.
Reversed and remanded.
O'CONNELL, J., concurred.
M.J. MATUZAK, Judge, concurring.
I concur in the result reached by the majority because I believe that the result is mandated by Farrell v. Ford Motor Co., 199 Mich.App. 81, 501 N.W.2d 567 (1993), and MCR 7.215(C)(2). I write separately to express my disagreement with the conclusion in the instant case and Farrell. I do not believe that North Carolina's interests in a products liability case against a domestic automobile manufacturer somehow outweigh Michigan's interests. Although General Motors has a distribution network in North Carolina, GM's commercial relationship with that state is insignificant when compared to its enormous economic presence in Michigan and consequential effect on this state. I prefer the analysis presented in Mahne v. Ford Motor Co., 900 F.2d 83, 88-89 (C.A.6, 1990), a factually similar case where the United States Court of Appeals for the Sixth Circuit rejected the argument that a Florida statute of repose would apply over Michigan law. GM's headquarters and a significant part of its operations are located in Michigan, so applying this state's law should not defeat defendant's expectations. Mahne, at 88.
*872 Nor do I believe that North Carolina has any significant interest in having its statute of repose applied in this case. The automobile at issue was manufactured in Ohio and designed in Michigan. Instead of protecting a North Carolina manufacturer, the statute is being used to protect an out-of-state manufacturer for injuries sustained in North Carolina arising out of wrongs alleged to have been committed in Michigan or Ohio. Aside from the binding effect of Farrell there is no good reason to extend the benefits of the North Carolina statute of repose to defendant. Mahne, at 88.
Nor do I believe that the North Carolina statute of repose would apply under Michigan's borrowing statute, M.C.L. § 600.5861; M.S.A. § 27A.5861. Michigan law recognizes the significant difference between statutes of repose and statutes of limitation. O'Brien v. Hazelet & Erdal, 410 Mich. 1, 15, 299 N.W.2d 336 (1980); Pendzsu v. Beazer East, Inc., 219 Mich.App. 405, 410, 557 N.W.2d 127 (1996). The Legislature is presumed to intend the meaning plainly expressed by statutory language. Pendzsu, at 409, 557 N.W.2d 127. Section 5861 refers only to "statute[s] of limitations" rather than repose, and so should not be interpreted to import statutes of repose.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.
[1]  Of course, defendant GM can be found and sued here but GM does business in all states, including North Carolina.
[2]  The North Carolina statute of repose at issue, N.C. Gen. Stat. § 1-50(6) provides that

[n]o action for the recovery of damages for personal injury, death or damage to property based upon or arising out of any alleged defect or any failure in relation to a product shall be brought more than six years after the date of initial purchase for use or consumption.
[3]  M.C.L. § 600.5805(9); M.S.A. § 27A.5805(9).
[4]  GM is actually a Delaware corporation, with its principal place of business in Michigan.
[5]  M.C.L. § 600.5861; M.S.A. § 27A.5861.
[6]  While we wish to make clear that we do not adopt the trial court's reasoning regarding this point, we need not reach this issue today.
[7]  M.C.L. § 600.5861; M.S.A. § 27A.5861 provides in relevant part:

An action based upon a cause of action accruing without this state shall not be commenced after the expiration of the statute of limitations of either this state or the place without this state where the cause of action accrued, except that where the cause of action accrued in favor of a resident of this state the statute of limitations of this state shall apply.
[8]  See the text of the borrowing statute, supra, n. 7.